DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          SHAKIME BROWN,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-102

                           [October 18, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Geoffrey D. Cohen, Judge; L.T. Case No. 14-011439-
CF10A.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

  No brief required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.